DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 11/20/2020. Claims 246-319 are pending. Claims 246-264, 266-270, and 272-319 are currently pending for examination, with claims 248, 249, 253, 264, 269, 272, and 284 withdrawn from examination. Claims 246-249, 253, 258-260, 264, 266, 268-270, 272, 282-3 15 and 317-319 are amended 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification proves no antecedent basis for the terms “a trigger”, “a charger”, “an activator”.

Claim Objections
The claims are objected to because of the following informalities:  
Claim 246 recites “said substance”. To maintain claim consistency this should read “said at least one substance”. 
Claim 246 recites “the full release of said gas”. This should read “a full release of said gas”. 

Claim 258 recites “the exterior of said device”. This should read “an exterior or said device”. 
Claim 260 recites “with at least one said at least one compartment”. This should read “with at least one compartment of said container”. 
Claim 262 recites “diameter of the interior of said container”. This should read “diameter of an interior of said container”. 
Claim 262 recites “said plurality of mixing regions” twice. This should read “said at least one mixing region” in both instances for consistent claim terminology. 
Claim 270 recites “a. juxtaposition of said delivery end with said body orifice is in a manner”. This should read “a. said delivery end is configured to be positioned with said body orifice in a manner” to make clear the body orifice is not being positively recited. 
Claim 270 part b (i) recites “said entrainment of said at least one substance within said gas”. This should read “said entrainment of said at least one substance within said gas occurs”. 
Claim 281 part g recites “at the time”. This should read “at a time”. 
Claim 282 recites “said substance”. To maintain claim consistency this should read “said at least one substance”.
Claim 282 recites “the full release of said gas”. This should read “a full release of said gas”. 
Claim 286 part f recites “at least two compartments”. This should read “at least two compartments of said container”. 

Claim 289 recites “the full release of said gas”. This should read “a full release of said gas”. 
Claim 292 recites “said substance”. To maintain claim consistency this should read “said at least one substance”. 
Claim 292 recites “the full release of said gas”. This should read “a full release of said gas”. 
Claim 298 should be reworded to correlate the movement of the trigger to a direction of flow of said gas. 
Claim 304 should be reworded to correlate the movement of the trigger to a direction of flow of said gas. 
Claim 309 should be reworded to correlate the movement of the trigger to a direction of flow of said gas. 
Claim 307 should remove “,as disclosed above”. 
Claim 312 should be reworded to make clear the membrane-free container is not a membrane-burstable container.
Claim 313 should remove “,as disclosed above”. 
Claim 316 should be reworded to make clear the membrane-free container is not a membrane-burstable container.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 286, 287, 299, 305, 310, 317 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 286 recites “said at least one mixing mechanism”. This was previously rejected under 112b and the examiner maintains that there is a lack of antecedent basis for this claimed limitation. 
Claim 287 recites “trigger” twice, and then recites “said trigger”. It is unclear which “trigger” applicant is referring to the third time it is recited. 
	Claim 299 recites “a bypass connection” and “an air passage”. It is unclear if these are the same as “a bypass” and “a passage” referred to in claim 246 and if they are the same, claim 299 potentially may not further limit claim 246. The examiner notes that a 112d rejection was not made as the claim language needs to be made clear first. 
Claim 305 recites “a bypass connection” and “an air passage”. It is unclear if these are the same as “a bypass” and “a passage” referred to in claim 289 and if they are the same, claim 305 potentially may not further limit claim 289. The 
Claim 310 recites “a bypass connection” and “an air passage”. It is unclear if these are the same as “a bypass” and “a passage” referred to in claim 282 and if they are the same, claim 310 potentially may not further limit claim 282. The examiner notes that a 112d rejection was not made as the claim language needs to be made clear first. 
Claim 317 recites “a bypass connection” and “an air passage”. It is unclear if these are the same as “a bypass” and “a passage” referred to in claim 289 and if they are the same, claim 317 potentially may not further limit claim 289. The examiner notes that a 112d rejection was not made as the claim language needs to be made clear first. 
Claims dependent off of claims 287, 299, 305, 310, 317 are rejected due to their dependency on a rejected claim.

Response to Arguments
The amendments to the claims have raised 112 rejections that are set forth above as well as a specification objection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785